Title: 1774 Monday. Oct. 31.
From: Adams, John
To: 


       Mr. McDougall, Mr. Scott, Captn. Sears, Mr. Platt, Mr. Hewes came to see us. All but the last dined with us. Walked to see the new Hospital, a grand Building. Went to the Coffee House. Mr. Cary and Dr. Loring dined with us.
       The Sons of Liberty are in the Horrors here. They think they have lost ground since We passed thro this City. Their Delegates have agreed with the Congress, which I suppose they imagine, has given additional Importance to their Antagonists.
      